46 F.3d 1128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Timothy Patrick O'CONNELL, Defendant--Appellant.UNITED STATES of America, Plaintiff--Appellee,v.Timothy Patrick O'CONNELL, Defendant--Appellant.
Nos. 94-6445, 94-6840.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1995.Decided Jan. 27, 1995.

Timothy Patrick O'Connell, Appellant Pro Se.  Harry Thomas Church, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinions accepting the recommendation of the magistrate judge discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. O'Connell, Nos.  CR-90-6-P;  CA-93-64-3-P (W.D.N.C. Dec. 20, 1993;  Mar. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED